ACCEPTED
                                                                                                           03-14-00390-CV
                                                                                                                   5362436
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      5/20/2015 2:57:10 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK

                                   Jon Michael Smith
                                             Attorney
                                                                               RECEIVED IN
                                       3305 Northland Drive               3rd COURT OF APPEALS
                                             Suite 500                        AUSTIN, TEXAS
                                        Austin, Texas 78731               5/20/2015 2:57:10 PM
512.371.1006                                                                JEFFREY D. KYLE
                                                                     www.jonmichaelsmith.com
                                                                                  Clerk
512.476.6685 (fax)                                                    jon@jonmichaelsmith.com

                                           May 19,2015
Via Electronic Filing
Third Court of Appeals
209 W 14th Street
Austin, TX 78701

       RE:     Cause No. 03-14-00390-CV; Charles P. Akin DDs v. Texas State Board ofDental
               Examiners; In The Third Court of Appeals for the Third District of Texas at
               Austin, Texas.

Dear Clerk:

Please be advised that Mr. Jon Michael Smith will be on vacation beginning Thursday, July 30,
2015 and returning Monday, August 17,2015.

He therefore requests that no settings, hearings, depositions, deadline matters, or matters
requiring a response be delivered and/or scheduled during that time in the above-referenced
cause of action.

Please filemark this letter. If you have any questions or concerns, please do not hesitate to
contact me.

                                                  Sincerely,



                                                  Ana Parra
                                                  Assistant to Jon Michael Smith

CC:
Mark Hanna Via Fax (512) 477-1188
Mr. Harold J. Liller, Assistant Attorney General Via Fax (512) 320-0167